FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UDOMA JULIUS OBI,                                No. 06-71461

               Petitioner,                       Agency No. A027-139-333

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Udoma Julius Obi, a native and citizen of Nigeria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo constitutional claims, Avila-Sanchez v. Mukasey, 509 F.3d 1037, 1039-40

(9th Cir. 2007), and we deny the petition for review.

      Obi’s due process rights were not violated by the agency’s denial of his

request for section 212(c) relief to waive his removability based on his 1997

conviction for violating 18 U.S.C. § 286 because he was on notice at the time he

pleaded guilty that relief under section 212(c) would be unavailable to him in the

event his conviction was reclassified as an aggravated felony. See United States v.

Velasco-Medina, 305 F.3d 839, 850 (9th Cir. 2002).

      Obi’s equal protection challenge fails because he is not similarly situated to

those permanent resident aliens whose applications for section 212(c) relief were

adjudicated prior to the enactment of the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996. See Dillingham v. INS, 267 F.3d 996, 1007

(9th Cir. 2001) (to succeed on an equal protection challenge, the petitioner must

establish that his treatment differed from that of similarly situated persons).

      PETITION FOR REVIEW DENIED.




                                           2                                      06-71461